PER CURIAM.
The appellant asserts that reversible errors were committed by the trial judge during the jury trial which resulted in a verdict finding the appellant guilty of third degree murder and conspiracy to possess cocaine. We find no merit in the appellant’s arguments and affirm the appellant’s convictions.
However, as the appellant points out and as the state concedes, the judgment of guilt entered against the appellant inaccurately states that the appellant entered a plea of nolo contendere rather than a plea of not guilty. Accordingly, we remand for correction of the judgment by the trial judge to reflect a plea of not guilty. It is not necessary that the appellant be present for this purpose. See Manuel v. State, 542 So.2d 1368 (Fla. 2d DCA 1989).
DANAHY, A.C.J., and LEHAN and FRANK, JJ., concur.